Citation Nr: 0416267	
Decision Date: 06/22/04    Archive Date: 06/30/04	

DOCKET NO.  97-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1984 to January 1987 and subsequent service in the United 
States Naval Reserve, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  In 
November 1998, the Board returned the case to the RO for 
additional development and the case was subsequently returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service medical records from the veteran's period of 
active service contain no evidence of complaints, treatment 
or diagnosis of any psychiatric disorder, and schizophrenia 
was not manifested within one year of the veteran's 
separation from active service.

3.  Schizophrenia was not shown to be initially manifested 
during a period of active duty for training, nor was the 
appellant's schizophrenia shown to have increased in severity 
or chronically worsened during a period of active duty for 
training.


CONCLUSION OF LAW

An acquired psychiatric disorder, including schizophrenia, 
was not manifested during active service, nor may a psychosis 
be presumed to have been so incurred.  38 U.S.C.A. §§101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§5103, 5103A (West 2002); 
38 C.F.R. §3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 1996 
rating decision, as well as a Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, an April 2003 
letter to the veteran specifically notified him of the 
substance of the VCAA, including the division of 
responsibility between the VA and the veteran in obtaining 
evidence.

The Board acknowledges the decision of the United States 
Court of Veterans Appeals (Court) in Pellegrini v. Principi, 
17 Vet. App. 412 (2004), which held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. §5103(a), must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits.  In this case, the initial RO decision 
was made in December 1996, well prior to November 2000, the 
date the VCAA was enacted.  The Board finds; however, that 
any defect with respect to the VCAA notice requirements in 
this case is harmless error for the reasons specified below.

In this case, a substantially complete application was 
received from the veteran in March 1996 and the RO 
adjudicated the veteran's claim in a December 1996 rating 
decision.  Only after the December 1996 rating decision and a 
remand from the Board to the RO, did the RO, in an April 2003 
letter, specifically provide notice to the veteran as 
required by the VCAA.  However, the Board also notes that the 
record indicates that prior to that time the veteran had been 
fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibilities for obtaining such evidence.  
38 U.S.C.A. §5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was provided a copy of the December 
1996 rating decision, setting forth the general requirements 
of the applicable law pertaining to establishment of service 
connection.  This information was reiterated in the Statement 
of the Case, as well as in the subsequently dated 
Supplemental Statement of the Case.

In specific compliance with the Court holdings in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim and the responsibility for obtaining 
evidence by a letter dated in April 2003.  In addition, a 
Supplemental Statement of the Case dated in January 2004 
informed the veteran of the provisions of 38 C.F.R. §3.159, 
the regulation promulgated by the VA to implement the VCAA.  
Nevertheless, because the VCAA notice in this case was not 
provided to the veteran prior to the initial RO adjudication 
denying the claim, the timing of the notice does not comply 
with the expressed requirements of law as found by the Court 
in Pellegrini.  While the Court did not address whether, and 
if so, how the Secretary could properly cure a defect in the 
timing of the notice, the Court did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pellegrini, found, on one hand, that the failure 
to provide notice until after claimant has already received 
an initial unfavorable determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claim by forcing a claimant to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pellegrini, 17 Vet. App. at 422.  On the other hand, the 
Court acknowledged that the Secretary could show that the 
lack of a pre-RO decision notice was not prejudicial to the 
veteran.  Id.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such pre-AOJ-decision notice was 
not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pellegrini has left open the possibility of 
a notice error being nonprejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
notice, however, would be to vacate all prior adjudications, 
thus nullifying the Notice of Disagreement and the 
Substantive Appeal filed by the veteran to perfect his appeal 
to the Board.  In the Board's opinion, there is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after the initial adverse 
adjudication.  Indeed, in this case, the Board believes that 
the is a greater chance that harmful error could result by 
nullifying the Notice of Disagreement and Substantive Appeal 
and require the veteran to begin the adjudicative process 
again.

Moreover, while strictly following the expressed holding in 
Pellegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, the Board does not believe that this was the 
intention of the Court, otherwise the Court would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C.A. §7261(b)(2); 
see also Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) 
(there is no implicit exemption from the notice requirement 
contained in 38 U.S.C.A. §5103(a) from the general statutory 
command set forth in Section 7261(b)(2) that the veterans 
claims court shall "take due account of the rule of 
prejudicial error").

Furthermore, in reviewing the RO's decision on appeal, the 
Board is required to review the evidence on a de novo basis 
without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. §7104 (a), all questions in the 
matter which under 38 U.S.C.A. §511 (a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decisions on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO adjudication 
notice constitutes harmless error, especially since an RO 
decision that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision 
of the Secretary in the matter under consideration.  38 
C.F.R. §20.1104.

In other words, there is simply no "adverse determination" as 
discussed by the Court in Pellegrini for the veteran to 
overcome.  Pellegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. §5108 to proffer 
new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied and that a claimant 
be given an opportunity to submit information and evidence in 
support of his claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

In this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2003 was 
not provided prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the most recent 
transfer and certification of the case to the Board and the 
notice complied with the requirements of 38 U.S.C.A. §5103 
(a) and 38 C.F.R. §3.159 (b).  After the notice was provided 
and the veteran offered an opportunity to submit additional 
evidence and/or argument, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran and his representative.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pellegrini, to decide 
this appeal would not be prejudicial to the veteran.

The Court in Pellegrini also held that a VCAA notice 
consistent one of 38 U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 
(b) must: (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your claim." 
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. §3.159 (b) (1).

In this case, the VCAA notice letter that was provided to the 
veteran essentially contains the "fourth element."  In this 
regard, the Board would observe that the April 2003 letter to 
the veteran informed him "you can help us with your claim by 
telling us about any additional information or evidence that 
you want us to try to get for you."  The veteran was also 
informed that if there were any medical records that would 
support his claim he should complete an enclosed 
authorization and that the RO would request those records.

As indicated above, all the VCAA requires is that the duty to 
notify is satisfied and that a claimant is given an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  In this case, because each of 
the four content requirements of the VCAA notice have been 
satisfied, the Board finds that the notification requirements 
of the VCAA have been satisfied.  Pellegrini v. Principi, 17 
Vet. App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as are private and VA medical records 
identified by the veteran.  The Board notes that the veteran 
has indicated that he received treatment for an attention 
disorder prior to service, but the veteran also indicated 
that one of those providers was deceased.  In any event, 
there is no indication that the veteran had any pre-existing 
psychiatric impairment when he entered the service in January 
1984, and as such, the Board finds that no further attempt is 
necessary to obtain records of treatment the veteran received 
for attention disorder prior to service.  

The Board also notes that additional evidentiary development 
was requested by the Board's November 1998 remand.  
Specifically, additional information was needed from the 
appellant concerning his reserve service in order to verify 
the dates and types of service he performed following the 
completion of his active service in January 1987 and to 
obtain medical records for his service in the reserve.  While 
the dates of his reserve service were not verified, 
additional medical records from his service in the reserve 
were obtained.  Those medical records, along with information 
provided from the appellant provide a more complete picture 
of his service in the reserve, and as such, the Board is of 
the opinion that further verification of the dates of his 
service in the reserve is unnecessary.  

Lastly, the Board observes that the veteran has not been 
afforded a VA examination in connection with his current 
appeal.  However, the Board is of the opinion that given the 
date of the onset of the veteran's disability and the dates 
of his Reserve service, that such an examination is 
unnecessary.  As will be explained in greater detail below, 
the evidence demonstrates that the veteran's schizophrenia 
was first diagnosed by the veteran's private physician in-
between periods of active duty for training and there is no 
evidence of an increase in severity or chronic worsening of 
the veteran's schizophrenia during any period of active duty 
for training.  For these reasons, the Board believes that a 
VA examination is not necessary to decide the claim.  

Since the veteran and his representative have not made the 
Board aware of any additional evidence that needs to be on 
obtained prior to further appellate review, the Board finds 
that the VA has done everything necessary to assist the 
veteran and that no further action is necessary to satisfy 
the requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.


Background and Evidence

Service medical records from the veteran's period of active 
service from January 1984 to January 1987 contained no 
evidence of complaints, treatment or diagnosis of any 
psychiatric disorder.  A report of a physical examination 
performed in April 1983 in connection with the veteran's 
entry into service and a physical examination performed in 
December 1986 in connection with the veteran's separation 
from service both show that psychiatric clinical evaluation 
was normal.

Reserve service medical records include reports of medical 
examinations periodically performed between January 1987 and 
November 1993.  These records also include several annual 
certificates of physical condition.  These records contain no 
evidence of complaints, treatment or diagnosis of the 
psychiatric disorder until 1993.  At that time, the veteran 
was referred for a psychiatric evaluation.

The report of the service psychiatric examination noted that 
the veteran was referred for determination of his fitness for 
duty because of a diagnosis of schizophrenia made by his own 
physician.  The veteran stated that his present problems 
began 1 to 1 1/2 years ago.  The veteran expressed a desire 
in maintaining his position in the Navy Reserve and felt that 
at this point his problem had not interfered with his ability 
to perform in the Navy.  The veteran also reported that he 
worked as a security officer in a civilian firm and had no 
difficulty in his work performance in that position.  
Psychological testing performed in connection with the 
examination was interpreted as representing a person who had 
no psychiatric difficulties or a person who had psychiatric 
difficulties and had achieved a good adjustment.  The 
diagnosis following the psychiatric evaluation was paranoid-
type schizophrenia, in remission, with medication 
characterized by transient but persistent auditory 
hallucinations.  The degree of impairment for military duty 
was described as moderate and his degree of impairment for 
civilian industrial adaptability was slight.  The onset of 
symptoms was estimated to be in January 1992.  The examiner 
concluded that the veteran had a disorder that was 
disqualifying for military service.  It was noted that the 
veteran was currently functioning quite well with his 
disorder and his prognosis was good as mentioned by a 
civilian psychiatrist.

The report of a medical examination performed in November 
1993 for retention purposes contained a diagnosis of 
paranoid-type schizophrenia, in remission, with medication.  
On the Report of Medical History portion of the examination 
the veteran reported that he had been treated for 
schizophrenia by Gary M. Vikar, M.D., for the past 1 1/2 
years since August 1991.

Private medical records from Dr. Vikar dated between 1989 and 
1994 reflect that the veteran was seen for complaints of 
psychiatric symptomatology in October 1989.  There was no 
indication of psychiatric problems beginning in or related to 
service.  The impression recorded on that record appeared to 
be rule out personality disorder and, questionable "simple 
[Schizophrenia]."  These records appear to show treatment 
with medication.  A record dated in April 1991 shows the 
veteran reported that he was working in security at an 
airport approximately 34 hours a week and indicated that he 
desired more hours.  These records also show that the veteran 
was pursuing an Associate of Arts degree.  A record dated in 
August 1991 records that the veteran just returned from San 
Diego where he had served on a Navy destroyer for two weeks 
of Reserve duty.  A record dated in December 1992 notes that 
the veteran was going to Guam in July in connection with his 
Navy Reserve duty.  A record dated in April 1993 indicates 
that the veteran was placed on non-pay a status in connection 
with his Reserve duty.

A rating decision dated in December 1996 denied service 
connection for paranoid-type schizophrenia.  The veteran was 
notified of that decision and expressed disagreement.  In the 
veteran's Substantive Appeal he indicated that his nervous 
condition manifested itself into paranoid-type schizophrenia 
which was diagnosed in 1989.  He indicated that he showed the 
same mental problems while serving aboard the USS NIMITZ but 
was unaware as to why.

Statements from service comrades were received in December 
1997 in support of the veteran's claim.  These statements 
were to the combined effect that they had observed 
hyperactivity and nervousness in the veteran while on active 
service aboard the USS NIMITZ.

The veteran presented testimony at a hearing before a Hearing 
Officer in April 1998.  At that hearing the veteran testified 
that he began experiencing nervousness after basic training 
while in a school in Virginia Beach, Virginia.  The veteran 
testified that he experienced symptomatology between 1984 and 
1987 when he was separated from service and that the symptoms 
had increased over that time period.  The veteran indicated 
that he received no psychiatric treatment during service, 
although he indicated that he was checked for psychiatric and 
psychological functioning in boot camp and passed on two 
occasions.  The veteran described the symptomatology that he 
experienced during service and the fact that he waited 

approximately 2 1/2 years following separation from service 
before seeking treatment in October 1989.  The veteran also 
offer testimony concerning evaluations he received in 
elementary school, but testified that he received no 
psychiatric treatment prior to service.

In November 1998, the Board returned the case to the RO for 
additional development.  That development included contacting 
the veteran to ascertain the Reserve units in which he served 
and the approximate dates of Reserve service in order to aid 
in obtaining Reserve personnel and medical records.  The RO 
was then to requests any additional available Reserve service 
medical records and verify the dates of the veteran's 
service.  In a statement from the veteran dated in May 1999 
the veteran reported the four commands he was assigned to 
between 1987 and 1994 as well as specific dates for inactive 
duty for training and active duty for training.  The veteran 
reported active duty for training for approximately two-week 
periods in June 1988, June 1989, July 1990, July 1991 and May 
1992.

A request for information from the National Personnel Records 
Center (NPRC) dated in October 2000, indicated that available 
records were being mailed.  The NPRC verified that the 
veteran was transferred to naval Reserves in January 1987 and 
was honorably discharged from the Reserves in March 1989.  It 
was also indicated that he performed no active duty for 
training during his Reserve status.  There was no additional 
service subsequent to 1989 on file and that information 
regarding service after 1989 should be obtained from another 
source, apparently the service department.

A May 2003 letter from Bureau of Naval Personnel in response 
to the RO's request for any medical records pertaining to the 
veteran indicated that records were transferred to the NPRC.




Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that an individual suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§1110, 1131; 38 C.F.R. §3.303 (a).  Active 
service includes full-time active duty, any period of active 
duty for training during which the individual concerning was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty for training during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. §101 (24); 38 C.F.R. §3.6 (a).  
(Since the disability claimed in this case is a disease 
rather than an injury, the veteran's periods of inactive duty 
training are not relevant to this claim.)

Service connection may also be granted for certain chronic 
diseases, such as a psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. §§1101, 1112, 
1113, 1137; 38 C.F.R. §§3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in active 
service.  38 C.F.R. §3.303(d).  Generally to prove service 
connection, the record must contain: (1) medical evidence of 
the current disability, (2) medical evidence, or in certain 
circumstances, late testimony, of an in-service occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Based on the evidence of record under the applicable law, the 
Board finds that service connection for a psychiatric 
disorder, including schizophrenia, is not established.  While 
the veteran contends that his psychiatric symptomatology had 
its onset during his period of active service between 1984 
and 1987, there is absolutely no medical evidence that 
supports the veteran's contention.  Service medical records 
from the veteran's period of active service contain no 
evidence of complaints, treatment or diagnosis of any 
psychiatric disorder, including at the time of the veteran's 
separation from service.  Indeed, the veteran testified that 
he received no psychiatric treatment during his active 
service.  The Board acknowledges the statements from the 
service comrades regarding the behavior they had observed of 
the veteran during active service, but none offers an opinion 
that the veteran had schizophrenia during service, and none 
of these service comrades is shown to have the requisite 
training or expertise to render a medical diagnosis.  The 
evidence clearly demonstrates that the veteran's 
schizophrenia was first shown in October 1989, more than one 
year following his 1987 separation from active service.

Nevertheless, the question remains as to whether the 
veteran's schizophrenia had its onset during a period of 
active duty for training, or if the disease preexisted the 
veteran's active duty for training, whether the pre-existing 
schizophrenia was aggravated during active duty for training.  
At this point, the Board acknowledges that the RO did not 
verify the veteran's specific dates of active duty for 
training, but the Board notes that service medical records 
and the statement from the veteran provide a clear picture of 
the veteran's dates of Reserve service and the Board accepts 
the veteran's statement provided in May 1999 as to his dates 
of service.  

The veteran indicated that he had periods of active duty for 
training in June 1988 and June 1989; prior to the October 
1989 date his private physician started treating him for 
schizophrenia.  There was no indication in the treatment 
records that the appellant had problems as the result of 
service and he was not shown to have had a psychiatric 
disorder during service or either of these two periods of 
active duty for training.  Since the appellant began 
receiving psychiatric treatment from his private physician in 
October 1989, without any reference to problems in service, 
there is no showing that his schizophrenia was initially 
manifested during any period of active duty for training 
prior to 1989.  In addition, as it was first demonstrated in 
1989, the disorder clearly an unmistakably preexisted the 
appellant's subsequent periods of active duty for training in 
July 1990, July 1991, and May 1992.

The Board also finds that there is no evidence that 
demonstrates that the veteran's schizophrenia increased in 
severity or chronically worsened during any period of active 
duty for training.  There are no service medical records that 
demonstrate a chronic worsening or increase in severity in 
the veteran's schizophrenia during his periods of active duty 
for training in July 1990, July 1991 or May 1992.  Indeed, 
the veteran appears to have had successfully performed those 
periods of active duty for training and records from the 
veteran's private physician indicate that during that period 
of time that he was employed and attending college.  
Consequently, the Board concludes that the veteran's 
schizophrenia was not aggravated during any of the veteran's 
periods of active duty for training in July 1990, July 1991 
or in May 1992.

Private and service medical records appear to reflect that 
the veteran was scheduled for a period of active duty for 
training in July 1993, but did not perform that period of 
service apparently due to the Navy's discovery of the 
veteran's diagnosis of schizophrenia.  A private medical 
record dated in December 1992 indicated that the veteran 
informed his physician that he was going to Guam in July in 
connection with his Navy Reserve duty, but a record dated in 
April 1993 indicates that the veteran was placed on non-pay 
status in connection with his Reserve duty.  Reserve service 
medical records contain a record dated in April 1993 that is 
blank except for information identifying the veteran.  
Subsequent records include a psychiatric consultation and a 
retention physical examinations which reflect the veteran had 
been diagnosed as having paranoid-type schizophrenia and that 
this disorder was disqualifying for military service.  In 
connection with that examination the veteran reported that he 
had been under treatment for schizophrenia from a private 
physician for 1 1/2 years since August 1991.

While reserve service records dated in 1993 reflect that the 
appellant was seen in 1993 there is no indication that his 
schizophrenia was aggravated during a period of active duty 
for training in 1993.  Indeed, the Board concludes that the 
evidence does not demonstrate that the veteran performed any 
active duty for training after May 1992.  In this regard, the 
veteran did not report having served on active duty for 
training in 1993 when he reported his service dates, dates he 
reported in very specific detail.  Also, he informed his 
private physician in April 1993 that he had been placed in 
non-pay status prior to what he had previously reported to 
that physician as a scheduled period of active duty for 
training in July 1993.  It is neither claimed nor shown that 
the appellant actually served on active duty for training in 
1993.  

In conclusion, service connection for an acquired psychiatric 
disorder, to include schizophrenia, is not warranted because 
no psychiatric disorder was shown during the veteran's period 
of active service between January 1984 and January 1987, nor 
was schizophrenia shown within one year of separation from 
active service.  The appellant's schizophrenia was also not 
shown during periods of active duty for training in June 1988 
or June 1989.  The evidence reflects that it was initially 
demonstrated in October 1989, following those periods of 
service and that it was not aggravated during subsequent 
periods of active duty for training performed in July 1990, 
July 1991 or May 1992.  The Board concludes that the 
preponderance of the evidence is against the claim and 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, is not established.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



